Citation Nr: 0309016	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  99-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 RO decision that denied a claim 
for a TDIU rating.  In March 2001, the Board remanded this 
issue to the RO.


REMAND

In a March 2001 decision, the Board granted an increased 
rating from 10 percent to 30 percent for service-connected 
tinea pedis; denied an increase in a 10 percent rating for a 
service-connected scar over the area of the right anterior 
tibia; remanded on issue of service connection for a low back 
disorder; and remanded a claim for a TDIU rating.  

In January 2003, the RO granted service connection for 
degenerative disc disease of the lumbar spine, which it 
evaluated as 10 percent disabling.  Thus the issue of service 
connection for a low back condition is no longer on appeal.  
Without a new and completed appeal, the issue of a higher 
rating for the service-connected low back disorder also is 
not on appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2002); Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 
1997).

A January 2003 supplemental statement of the case (SOC) was 
issued by the RO on the previous appellate issue of 
entitlement to a TDIU rating.  

Also in January 2003, the veteran filed a notice of 
disagreement (NOD) with the assigned rating for the service-
connected low back condition, and in March 2003 the RO 
provided a SOC on such issue of a higher rating for the low 
back condition.  A substantive appeal on the issue of a 
higher rating for the low back condition is not in the claims 
folder, but this may well be due to the fact that on the same 
day in March 2003 on which the RO sent the veteran the SOC on 
the issue of a higher rating for a low back condition, the RO 
certified the appeal and sent the case to the Board on the 
appellate issue of entitlement to a TDIU rating.

Assuming that the veteran completes the appeal of the issue 
of a higher rating for a low back condition, by filing a 
substantive appeal, such higher rating issue would be 
inextricably intertwined with the appellate issue of 
entitlement to a TDIU rating.  That is, the Board would not 
decide the TDIU issue until it first resolved the issue of a 
higher rating of a low back condition.  See Holland v Brown, 
6 Vet.App. 443 (1994).  Under the circumstances of this case, 
the RO prematurely certified the TDIU issue to the Board for 
appellate review.  Accordingly, the case is remanded for the 
following action.

The RO should ascertain whether the 
veteran has recently filed a substantive 
appeal on the issue of a higher rating of 
a service-connected low back disorder.  
The RO should not certify the TDIU rating 
for Board review until the veteran has 
filed a substantive appeal on the issue 
of a higher rating for a low back 
disorder (in which case both issues 
should be certified together for 
appellate review) or until the appeal 
period has expired without a substantive 
appeal on the issue of a higher rating 
for a low back disorder (in which case 
the TDIU issue may be certified by itself 
for appellate review).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



